Reynolds, J.
Appeal from a judgment of the Supreme Court, Clinton County, dismissing appellant’s writ of habeas corpus after a hearing and remanding him to Dannemora State Hospital. Appellant was adjudged insane and committed to Dannemora State Hospital pursuant to section 383 of the Correction Law. Appellant asserts, however, that such commitment was illegal because he was not accorded a hearing prior to transfer. Under subdivision 3 of section 383 there is no requirement of a hearing unless a demand is made for one. The record clearly discloses that appellant was given due notice of the Warden’s application for commitment as required by subdivision 2 of section 383 and yet made no demand for a hearing. We cannot agree with appellant’s argument that section 383 insofar as it permits commitment without a hearing in the absence of a demand therefor is violative of the constitutional guarantee of due process (see People ex rel. Kamisaroff v. Johnston, 13 N Y 2d 66; People ex rel. Stock v. Terrence, 11 N Y 2d 362; Matter of Coates, 9 N Y 2d 242). Judgment affirmed, without costs.
Gibson, P. J., Iierlihy, Taylor and Hamm, JJ., concur.